Citation Nr: 1140384	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and daughter


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 RO decision that denied the Veteran's claim for a higher rating for his PTSD, which, at the time, was rated as 30-percent disabling.

In April 2010, as support for his claim for a higher rating, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  His wife and daughter also provided supporting testimony.

The Board subsequently issued an August 2010 decision granting a higher 50 percent rating for the PTSD.  The RO implemented this grant that same month and made the rating increase retroactively effective from January 18, 2008, the date of receipt of this claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC), but only to the extent it had denied an even greater rating.  In a March 2011 order, granting a joint motion, the Court partially vacated the Board's decision to the extent it had denied a rating higher than 50 percent.  The Court remanded the claim to the Board for further development and readjudication in compliance with directives specified. 

To comply with the Court's order, the Board in turn remanded the claim in April 2011 to the RO via the Appeals Management Center (AMC) in Washington, DC.  Unfortunately, there was not compliance with the remand directives, so another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).


REMAND

The reasons for previously remanding this claim were to obtain the records of any additional evaluation or treatment the Veteran may have received for his PTSD and to have him undergo another VA compensation examination to reassess the severity of this disability.  Regarding the latter, the Board indicated the designated examiner needed to consider and comment on the testimony the Veteran, his wife and daughter had provided during the April 2010 videoconference hearing, as well as other evidence in the claims file that was at odds with the findings and results of a February 2008 VA compensation examination.  So the examination necessarily would have to include review and consideration of this other evidence in the claims file (c-file), and it unfortunately did not.  Although the Veteran had this requested VA examination in July 2011, the examination report reflects that the claims file was not made available to the designated examiner, so was not reviewed and considered.  The examiner even acknowledged as much, stating in no uncertain terms that the examination report was being signed without claims file review, but that an addendum would be added if requested.  Such was not done, however, and in this situation it is incumbent upon the RO/AMC to return the examination report as inadequate for rating purposes for this review of the claims file and this evidence mentioned, in particular.  38 C.F.R. § 4.2.  Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and the medical opinion obtained on remand must support its conclusion with an analysis the Board can consider and weigh against contrary opinions.).

Moreover, the July 2011 VA examination report reflects that the Veteran indicated he receives ongoing treatment for his PTSD at the VA outpatient clinic in Chattanooga, and at the Vet Center.  The most recent VA outpatient treatment records on file are dated in September 2009, so these more recent treatment records must be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

The Board also sees that, in a May 2009 statement, the Veteran indicated he was receiving disability benefits from the Social Security Administration (SSA), apparently due at least in part to his PTSD.  These SSA records are not in the file and, therefore, also need to be obtained before readjudicating the claim since potentially relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all medical care providers that have evaluated or treated him for PTSD since September 2009.  With his authorization, obtain all identified records that have not been previously obtained or submitted.

In particular, obtain all pertinent VA medical records dated since September 2009 from the VA outpatient clinic and Vet Center in Chattanooga, Tennessee.

If any attempts to locate additional identified records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Also obtain the Veteran's SSA records, including all medical records this other Federal agency considered in determining his entitlement.

And, similarly, if attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  Upon completion of the above, forward the claims file to the VA compensation examiner that evaluated the Veteran in July 2011, following and as a result of the Board's prior remand, for an addendum regarding the severity of the Veteran's PTSD.  This examiner especially needs to review and consider the relevant evidence in the claims file, particularly the testimony the Veteran, his wife and daughter provided under oath during the April 2010 videoconference hearing regarding his assaultive behavior, poor grooming, suicidal ideations, hallucinations, and delusions, as well as the other evidence in the claims file that is at odds with the findings and results of the earlier February 2008 VA compensation examination or even this more recent July 2011 VA compensation examination.

If this VA examiner is unavailable to provide this further comment, then have someone else equally qualified provide this additional comment.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another mental status evaluation is needed or the additional comment can be provided just with this required review of the claims file and this noted evidence, especially.

The examiner, whomever designated, must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

4.  Then readjudicate this claim for a rating higher than 50 percent for the PTSD in light of the additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


